DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, lines 7-8, “the plurality of preprocessing sections each being provided for performing the plurality of types of preprocessing” is indefinite. It is not clear if each of the preprocessing sections are capable of performing each of the plurality of types of preprocessing, or are capable of performing one of the plurality of types of preprocessing. The instant specification at [0077] and Figures 9A and 9B suggest that each of the plurality of preprocessing sections is provided for performing the corresponding type of preprocessing from a plurality of types of preprocessing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0134895).
With regard to Claim 1, Kanda et al (Kanda) discloses a specimen processing system that includes means circularly disposed to carry a reaction vessel used for separating and extracting desired substances from a specimen to be processed, a 
Kanda discloses a preprocessing method comprising receiving, for each sample, a setting of a plurality of types of preprocessing and a parameter for each preprocessing ([0091]-[0093], upon setup parameters for each constituent element of the system being entered by the input means, the total control unit 88 controls operation of each system element in accordance with software stored within the storage means, and executes processes for the target specimen).
Kanda discloses a plurality of preprocessing sections ([0051], [0091], preprocessing units 10, 20, 30, 40, 50, 62, 63, 72). Kanda discloses sequentially transporting, between a plurality of preprocessing sections, a plurality of containers, the plurality of preprocessing sections each being provided for performing the plurality of types of preprocessing ([0093]-[0108], see for example Sequences 1-4).
Kanda discloses the plurality of containers including a separation container with a separating layer through which a specific component in a sample is separated ([0054], each reaction vessel 2 includes a filtering vessel section 2b having filter 410a at bottom). Kanda discloses the plurality of containers including a collection container for collecting a sample extracted by the separating layer ([0054], collection vessel 2a for collecting and accommodating a filtrate that has been passed through the filter 410a).
Kanda discloses controlling the plurality of preprocessing sections and the transport section so that a plurality of types of preprocessing set for each of different samples are performed simultaneously in parallel ([0058], transport mechanism 90; 
Kanda provides in a separate embodiment an example of the plurality of types of preprocessing set for each of different samples are performed simultaneously in parallel in such a way that preprocessing is not performed on different samples at a same preprocessing section at a same time (Figure 13, [0188], operational sequence of two different nozzles shows each nozzle at a different preprocessing section at any given time). Kanda discloses that assigning this concurrent processing allows a preprocessing system to be capable of executing separation and extraction with short turn around time, at a low carry-over rate, and in a state the preprocessing of specimens can be randomly, continuously started ([0188]).
If Kanda is silent to controlling the plurality of preprocessing sections and transport section so that a plurality of types of preprocessing set for each of different samples are performed simultaneously in parallel in such a way that preprocessing is not performed on different samples at a same preprocessing section at a same time for each of the embodiments described in Kanda, it would have been obvious for one of ordinary skill in the art to do so in order to allow a preprocessing system to be capable of executing separation and extraction with short turn around time, at a low carry-over rate, and in a state the preprocessing of specimens can be randomly, continuously started.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777